Citation Nr: 0703725	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-26 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.



WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from May 1952 until April 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board first considered this appeal in May 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The September 1975 rating decision denying the claim for 
entitlement to service connection for residuals of a back 
injury is final.  

2.  The evidence associated with the claims file subsequent 
to the September 1975 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disorder and does not raise 
a reasonable possibility of substantiating the claim.

3.  Bilateral sensorineural hearing loss was not manifested 
during service and is not causally or etiologically related 
to service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1975 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for residuals of a back 
injury is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2006).

2.  The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a low back disorder.  
A claim for service connection for residuals of a back injury 
was previously considered and denied by the RO in a September 
1975 rating decision.  The veteran did not appeal the 
decision and as such, the September 1975 decision represents 
a final decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1103.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  
The Board remanded this claim in May 2006, in part for Kent 
compliance.  Although the June 2006 notification by the AMC 
provided minimal detail, the Board notes that the veteran had 
previously been advised of the information needed to 
substantiate his claim for new and material evidence by a 
June 2004 letter.  

Subsequent to the May 2006 remand of this matter, the Court 
of Appeals for Veterans Claims clarified that the Board may, 
when appropriate, review claims to ascertain if any defect 
can be construed as "harmless error."  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006)(Observing that the Board may consider harmless error, 
and remand by the Board to the RO to correct a procedural 
defect is required only when "essential for a proper 
appellate decision"); see 38 C.F.R. § 19.9 (2006); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004)  

Given that the veteran was previously provided notification 
of the definition of new and material evidence, advised of 
why his claim was previously denied, and informed during the 
April 2006 Board hearing of types of alternative source 
evidence which may substantiate the claim, the Board finds 
that any deficiency in notification is not prejudicial to the 
veteran.  

Furthermore, a March 2005 letter and the July 2005 Statement 
of the Case and November 2006 Supplemental Statement of the 
Case advised the veteran of the applicable laws and 
regulations and provided information as to the reason of the 
previous denial.  Although a remand by the Board confers on 
the veteran the right to compliance with the remand orders, 
under the circumstances of this case a second remand would 
serve no useful purpose. Stegall v. West, 11 Vet. App. 268 
(1998); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran). 

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

At the time of the September 1975 rating decision that denied 
service connection for residuals of a back injury, the 
evidence of record consisted of a VA examination dated in 
August 1971 and private medical records.  Subsequently, 
private medical records, records from the Social Security 
Administration, and some service medical records have been 
associated with the claims file.  The evidence submitted 
subsequent to the September 1975 rating decision is new, in 
that it was not previously of record.  However, the newly 
submitted evidence is not material.  

Initially, the claim for residuals of a back injury was 
denied in September 1975 as there was no evidence of any 
incurrence of a back injury during service and the separation 
examination described the spine as normal.  Social Security 
Administration records reflect the veteran was granted Social 
Security disability benefits for a herniated nucleus pulposus 
in an April 1971 decision.  The evidence relied upon for this 
decision were duplicative of private treatment records 
already associated with the veteran's claim file and as such 
is not "material."  

Although other private medical records submitted subsequent 
to the September 1975 decision document complaints and 
treatment of low back pain, none of the records provides 
evidence suggesting the presence of a back injury during 
service or relating the current back disability to service.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).  The service 
records provided by the veteran also fail to illustrate any 
complaints, treatment or diagnoses of a back condition during 
service.

Thus, the additional evidence received since the September 
1975 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for a low back disorder is not reopened.


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation for the veteran's claim 
for service connection for hearing loss was accomplished by 
way of letters from the RO to the veteran dated in December 
2003, February 2004, May 2004, March 2005 and June 2006.  
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  The June 2006 
letter advised the veteran of how VA assigns disability 
ratings and effective dates if the award of benefits is 
granted and therefore complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The Board notes 
that this is a claim where the service medical records are 
unavailable.  In cases where the veteran's service records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case. O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The heightened duty to assist includes the 
obligation to search for alternative medical records. Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  

In the present case, VA medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran provided testimony at an April 2006 Board 
hearing.  During this Board hearing, the veteran was advised 
of the alternative of submitting lay statements describing 
the veteran's hearing upon his return from service.  
Furthermore, the claim was remanded to obtain additional 
medical records, employment records and a VA examination 
which could substantiate the claim.  In June 2006, the AMC 
notified the veteran of the remand and requested any 
additional evidence or information which may support his 
claim.  The veteran and his representative have not responded 
to the June 2006 letter nor have they made the Board aware of 
any additional evidence which needs to be obtained.  As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.



The Merits of the Claims

In September 1975, the National Personnel Records Center 
(NPRC) reported that the veteran's service personnel and 
medical records were not on file.  Subsequently, the NPRC 
notified the RO that no sick reports or morning reports for 
the veteran's unit had been located.  Where the claimant's 
service medical records have been destroyed or lost, the 
Board has a heightened duty to assist the claimant in 
developing the claim, to consider the application of the 
benefit of the doubt rule, and to explain its decision. See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  The law does not 
establish a heightened "benefit of the doubt" nor does it 
lower the legal standard for proving a claim for service 
connection. See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery 
v. Brown, 8 Vet. App. 64 (1995).  Rather, the Board has an 
increased obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
Id.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. §  
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. §  3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  38 C.F.R. §  3.385. 

The veteran underwent a VA examination in October 2006 to 
assess the presence and severity of any disability.  This 
examination found auditory thresholds above 26 decibels in 
all frequencies, including findings above 40 decibels in the 
1000, 2000, 3000 and 4000 hertz frequencies bilaterally.  
Therefore, the veteran has a current hearing loss disability 
that meets the criteria of 38 C.F.R. § 3.385.  

The veteran claims his hearing loss stems from his time in 
the military during which he was exposed to noises from 90 
millimeter weapons and fire missions in Korea.  During the 
April 2006 Board hearing, the veteran testified that he was 
exposed to these noises during combat service.

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  38 U.S.C.A. § 1154(b).  So long as 
the evidence is consistent with the circumstances, conditions 
or hardships of such service, the fact that there is no 
official record of such incurrence or aggravation in such 
service is of no consequence.  Every reasonable doubt shall 
be resolved in favor of the veteran.  Id.  The phrase 
"engaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase does not apply to veterans who merely served in a 
general "combat area" or combat zone, but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (Oct. 18, 1999).  

The veteran's Form DD 214 corroborates his military 
occupational specialty as an anti-aircraft artillery chief 
and reports a significant duty assignment with Battery A, 
24th Antiaircraft Artillery Battalion.  The record also 
reflects the veteran served in Korea.  Based upon this 
evidence, the benefit of the doubt will be given to the 
veteran and his noise exposure during service will be 
presumed.  

The remaining element is competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
evidence of record concerning hearing loss consists of an 
October 2006 VA examination, the veteran's testimony at an 
April 2006 Board hearing and the April 1954 separation 
examination.  

The veteran's examination performed in connection with his 
separation from service in April 1954 reflected hearing 
within normal limits on both the whisper and spoken voice 
tests.  

The VA examiner in October 2006 reviewed the claims file and 
was specifically asked to provide an opinion as to whether 
the hearing loss was related to service.  The examiner noted 
there was no enlistment hearing examination of record, but 
that the April 1954 separation examination reflected hearing 
within normal limits on the whisper and spoken voice tests.  
The veteran reported exposure to noise during his time in the 
military, specifically from 90 millimeter guns which were 
used without hearing protection.  He denied pre-service noise 
exposure.  He also denied post-military occupational noise 
exposure, however, reported a post-service job as driving a 
lumbar mover.  The veteran related some recreational noise 
exposure as a machine operator.  

Clinical findings reflected findings in all thresholds above 
26 degrees and findings in the 1000, 2000, 3000 and 4000 
thresholds bilaterally were above 40 decibels.  Speech 
recognition scores were recorded as 94 percent bilaterally.  
The diagnosis was acoustic immittance suggestive of normal 
middle ear pressure and static admittance in both ears.  The 
findings were within normal limits at 250 hertz with a mild 
sloping to profound sensorineural hearing loss at 500-8000 
hertz bilaterally.  Given that there was no enlistment 
hearing examination, that the whisper and spoken voice tests 
performed in connection with the veteran's separation from 
service did not contain findings in frequencies, and the 
veteran's report of post-service noise exposure, the examiner 
noted that there was insufficient findings to determine the 
etiology of the hearing loss without resorting to 
speculation.  

The veteran provided testimony at a Board hearing in April 
2006.  The veteran explained he noticed his hearing loss 
after his separation from the military.  He denied seeing a 
doctor for hearing loss and indicated he did not wear hearing 
aids.  The veteran's son testified that his father complained 
about his hearing and requested the children speak up.

Thus, the only nexus opinion of record states that a finding 
that the hearing loss was caused by service would require 
speculation.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

Nor is there any evidence of continuity of symptomatology.  
The first diagnosis of hearing loss in the record is the 
October 2006 VA examination (i.e. approximately 52 years 
after the veteran's separation from service).  


Because of the heightened duty of VA to consider the benefit-
of-the-doubt doctrine in this case, the Board observes that 
there are three other evidentiary items that suggest the 
veteran's hearing loss was not incurred in service, nor did 
it begin within one year thereafter and continued.  First, in 
a May 1953 medical report prepared in conjunction with a 
limited duty assignment, the veteran's PULHES profile was:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower 
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
3
1
1
1
1
1

Thus, the PULHES profile indicates that at least until May 
1953, the veteran's hearing was normal.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); (Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service. 

In a June 1971 application for a VA benefit not at issue 
presently, the veteran reported that he had been employed as 
a "police officer" for four years - an occupation which 
could hardly be considered to be not requiring good auditory 
capability.  Finally, in due course of the development of the 
June 1971 claim, the veteran was afforded a VA examination in 
August 1971.  The report of the examination indicates that at 
that time (i.e., approximately 20 years after discharge from 
active military duty), the veteran's hearing was reported by 
a competent medical examiner to be "grossly normal."  

This gap in evidence constitutes negative evidence that tends 
to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The gap in evidence also 
illustrate that the hearing loss disability was not 
manifested to a compensable degree within one year of the 
veteran's separation from service.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for bilateral sensorineural hearing loss.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his hearing loss is related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also carefully considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a low back disorder is denied.

Service connection for bilateral sensorineural hearing loss 
is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


